Citation Nr: 0515508	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  94-46 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a left knee 
disability and a left leg disability, to include on a 
secondary basis.  



REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from June 1967 to 
February 1970, August 1970 to March 1974, and from August 
1987 to December 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in St. 
Louis, Missouri.                 

By an August 2003 action, the Board remanded this case for 
additional development.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

A preliminary review of the appellant's claims file reveals 
that due to a hearing request, this matter is not ready for 
appellate disposition.  In this regard, the Board recognizes 
that in July 2004, the appellant had a hearing at the RO 
before a local hearing officer.  However, in May 2005, the 
Board received a letter from the appellant's representative 
in which the appellant's representative stated that the 
appellant desired either a hearing at the RO before a member 
of the Board or a videoconference hearing.  Therefore, in 
light of the above, this case needs to be returned to the RO 
so that a Travel Board or a videoconference hearing may be 
scheduled.  

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development:

The RO should schedule the appellant for 
a Travel Board hearing or a 
videoconference hearing before a member 
of the Board.  (Contact should be made 
with the appellant's representative to 
clarify the above.)  The claims folder 
should be made available to the appellant 
and his representative so that they may 
prepare for the hearing.  They should be 
notified of the date and time of the 
hearing.  

After the appellant and his representative have been given an 
opportunity to appear at the hearing, the claims folder 
should be returned to this Board for further appellate 
review.  The purpose of this remand is to satisfy a hearing 
request, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




